FILE COPY




                                 COURT          OF       APPEALS
                                  SECOND DISTRICT             OF     TEXAS
CHIEF JUSTICE                                                                CLERK
 TERRIE LIVINGSTON                  TIM CURRY CRIMINAL JUSTICE CENTER          DEBRA SPISAK
                                         401 W. BELKNAP, SUITE 9000
JUSTICES                               FORT WORTH, TEXAS 76196-0211          CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                           LISA M. WEST
  ANNE GARDNER                               TEL: (817) 884-1900
  SUE WALKER                                                                 GENERAL COUNSEL
  BILL MEIER                                FAX: (817) 884-1932               CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                          www.txcourts.gov/2ndcoa



                                       August 12, 2015

    Ricardo Enrique Vergara
    Goodman Unit #01989599
    349 Private Road 9430
    Jasper, TX 75951

    RE:          Court of Appeals Number: 02-15-00122-CR
                                          02-15-00123-CR

                 Trial Court Case Number:      1403603R
                                               1403601R

    Style:       Ricardo Enrique Vergara
                 v.
                 The State of Texas

    Dear Mr. Vergara:

          Your court-appointed attorney, Peter Smythe, filed a motion to withdraw as
    counsel on appeal and a brief supporting that motion in the above cause. In
    these documents, your attorney has certified that, in his opinion, any appeal of
    your conviction would be wholly frivolous and without merit.

           Your court-appointed attorney, Peter Smythe, filed a motion to withdraw as
    counsel on appeal and a brief supporting that motion in the above cause. In
    these documents, your attorney has certified that, in his opinion, any appeal of
    your conviction would be wholly frivolous and without merit. Your attorney states
    that copies of the motion and brief have been delivered to you. Your attorney
    also states that a copy of the record on appeal has been provided to you should
    you wish to review it for the purpose of filing a pro se response to the Anders
    brief in which you point out any alleged errors that you feel were committed in
    your trial.
                                                                              FILE COPY

02-15-00122-CR
August 12, 2015
Page 2


        Please inform this court within fourteen (14) days of the date of this letter
whether, upon examination of the record provided by your attorney, you desire to
file a pro se response to the Anders brief. If you inform the court that you wish to
file a pro se response to the Anders brief, the court will then set a due date for
your response to be filed.

       If you do not advise this court of your intentions within fourteen (14) days
of the date of this letter, this court will assume that you do not wish to file a pro se
response to the Anders brief and that you have nothing to add to the brief filed by
your attorney.


                                        Respectfully yours,

                                        DEBRA SPISAK, CLERK


                                        By: Rene Wallace, Deputy Clerk




cc:    Peter Smythe
       Peter Smythe, P.C.
       835 E. Lamar Blvd., Ste. 264
       Arlington, TX 76011

       Debra A. Windsor
       Assistant District Attorney
       401 W. Belknap St.
       Fort Worth, TX 76196-0201

       Criminal District Clerk, Tarrant County
       Tim Curry Criminal Justice Center
       401 W. Belknap, 3rd Floor
       Fort Worth, TX 76196-0402